EXHIBIT 10.8

                    The following persons have Executive Employee Salary
Continuation Agreements with the Corporation in the form filed herewith with the
names or amounts set forth below inserted in the blanks identified by the
following column headings.


          (i)

 

(ii)

 

(iii)

 

Richard L. Edgar

 

$39,300

 

$3,275.00

 

Michael McHugh

 

 9,100

 

758.33

 

Ronald Hansen

 

21,900

 

1,825.00

 

Robert Karpinski

 

7,875

 

656.25

 





















--------------------------------------------------------------------------------












EXECUTIVE EMPLOYEE SALARY
CONTINUATION AGREEMENT

for

(i)














--------------------------------------------------------------------------------




TABLE OF CONTENTS


 

PAGE

SECTION 1

1

 

DEFINITIONS

1

   

1.1

Administrative Committee

1

   

1.2

Age

1

   

1.3

Change in Control

1

   

1.4

Crediting Rate

2

   

1.5

Disability

3

   

1.6

Discharge for Cause

3

   

1.7

Early Retirement Date

3

   

1.8

Mortality Assumptions

4

   

1.9

Normal Retirement Date

4

   

1.10

Termination of Employment

4

   

1.11

Vesting

4

SECTION 2

4

 

ELIGIBILITY

4

SECTION 3

4

 

PAYMENT OF BENEFITS

4

   

3.1

Benefits Upon Normal Retirement

4

   

3.2

Benefits Upon Early Retirement

5

   

3.3

Benefits Upon Late Retirement

5

   

3.4

Benefits Upon Disability

6

   

3.5

Other Terminations of Employment

6

     

(a)

Voluntary Termination of Employment Prior to the Early

         

Retirement Date or Discharge for Cause at any Time

6

     

(b)

Involuntary Termination of Employment Prior to the Early

         

Retirement Date Other Than Because of Death, Disability

         

or Discharge for Cause

6

     

(c)

Termination of Employment At or After A Change in

         

Ownership of Control

7

   

3.6

Survivorship Benefits

7

     

(a)

Prior to Commencement of Normal or Early Retirement

         

Benefits

7

     

(b)

After Commencement of Benefits

7

   

3.7

Recipients of Payments: Designation of Beneficiary

8

   

3.8

Acceleration of Benefits

8



-i-

--------------------------------------------------------------------------------





SECTION 4

8

 

ADDITIONAL CHANGE IN CONTROL PROVISIONS

8

   

4.1

Application of Section

8

   

4.2

Limit on Payments

9

   

4.3

Determination by Experts

9

   

4.4

Participant's Costs of Enforcement

9

SECTION 5

10

 

ADMINISTRATION AND INTERPRETATION OF THIS AGREEMENT

10

SECTION 6

10

 

CLAIMS PROCEDURE

10

SECTION 7

11

 

REVIEW PROCEDURE

11

   

7.1

 

11

   

7.2

 

11

SECTION 8

11

 

LIFE INSURANCE AND FUNDING

11

SECTION 9

12

 

ASSIGNMENT OF BENEFITS

12

SECTION 10

12

 

EMPLOYMENT NOT GUARANTEED BY AGREEMENT

12

SECTION 11

12

 

TAXES

12

SECTION 12

13

 

AMENDMENT AND TERMINATION

13

SECTION 13

13

 

CONSTRUCTION

13

SECTION 14

13

 

FORM OF COMMUNICATION

13

SECTION 15

13

 

CAPTIONS

13

SECTION 16

14

 

SEVERABILITY

14

SECTION 17

14

 

BINDING EFFECT

14

   

BENEFICIARY DESIGNATION

15



-ii-

--------------------------------------------------------------------------------




EXECUTIVE EMPLOYEE SALARY CONTINUATION AGREEMENT
FOR



          THIS AGREEMENT is made this ______ day of _____________, 1998,
effective January 1, 1997, between Valley Ridge Bank, a Michigan corporation
(the "Company") and                    (i)                     (the
"Participant").

          WHEREAS, the Participant is an executive employee of the Company and
as such has materially contributed to the Company's position, and

          WHEREAS the Company wishes to establish this Agreement for purposes of
promoting in the Participant the strongest interest in the successful operation
of the Company and increased efficiency in his work and to provide the
Participant benefits upon retirement, death, disability or other termination of
employment, in consideration of services to be performed after the date of this
agreement but prior to his retirement; and

          WHEREAS, the Company also wishes to establish this Agreement to
enhance its abilities to attract and retain highly qualified executives and to
enable those executives to perform their duties in the best interests of the
Company and its shareholders in the event of possible or threatened Change in
Control of the Company without undue concern regarding the personal, financial
interests of such executives.

          NOW THEREFORE, in consideration of the premises, the parties hereto
agree as follows:


SECTION 1
DEFINITIONS

          1.1          Administrative Committee - "Administrative Committee"
shall consist of all outside directors of the Bank's Personnel Committee.

          1.2          Age - "Age" shall mean the age of the person as of the
date of his last birthday.

          1.3          Change in Control - For purposes of this Agreement, a
Change in Control of the Company shall have occurred (i) on the fifth day
preceding the scheduled expiration date of a tender offer by, or exchange offer
by any corporation, person, other entity or group (other than the Company or any
of its wholly owned subsidiaries), to acquire Voting Stock of the Company if
(a) after giving


-1-

--------------------------------------------------------------------------------


effect to such offer such corporation, person other entity or group would own
twenty-five percent (25%) or more of the Voting Stock of the Company, (b) there
shall have been filed documents with the Securities and Exchange Commission
("SEC") in connection therewith (or, if no such filling is required, public
evidence that the offer has already commenced), and (c) such corporation,
person, other entity or group has secured all required regulatory approvals to
own or control twenty-five percent (25%) or more of the Voting Stock of the
Company, (ii) if the shareholders of the Company approve a definitive agreement
to merge or consolidate the Company with or into another corporation in a
transaction in which neither the Company nor any of its wholly owned
subsidiaries will be the surviving corporation, or to sell or otherwise dispose
of all or substantially all of the Company's assets to any corporation, person,
other entity or group (other than the Company or any of its wholly owned
subsidiaries), and such definitive agreement is consummated; (iii) if any
corporation, person, other entity or group (other than the Company of any of its
wholly owned subsidiaries) becomes the Beneficial Owner of stock representing
twenty-five percent (25%) or more of the Voting Stock of the Company, or (iv) if
during any period of two (2) consecutive years Continuing Directors cease to
comprise a majority of the Company's Board of Directors. The term "Continuing
Director" means (i) any member of the Board of Directors of the Company who was
a member of the Board of Directors of the Company at the beginning of any period
of two (2) consecutive years, and (ii) any person who subsequently becomes a
member of the Board of Directors of the Company, if (a) such person's nomination
for election or election to the Board of Directors of the Company is recommended
or approved by resolution of a majority of the Continuing Directors, or (b) such
person is included as a nominee in a proxy statement of the Company distributed
when a majority of the Board of Directors of the Company consists of Continuing
Directors. For purposes of this Agreement, "Voting Stock" shall mean those
shares of the Company entitled to vote generally in the election of directors.

          1.4          Crediting Rate - "Crediting Rate" shall mean an annual
rate of interest equal to 7.5%.




-2-

--------------------------------------------------------------------------------




          1.5          Disability - "Disability" shall mean, if the Participant
is insured under the company long term disability policy, the definition of
total disability contained in the long term disability insurance policy. If the
Participant is not insured under such a policy, the board shall, in its complete
and sole discretion, determine whether the Participant is disabled for the
purposes of this Agreement.

          1.6          Discharge for Cause - The Company may terminate the
Participant's employment under this Agreement for "Cause." A termination for
Cause is a termination by reason of the Board's good faith determination that
the Participant (i) is incompetent or acted dishonestly or engaged in willful
misconduct in the performance of his duties, (ii) breached a fiduciary duty to
the Company for personal profit to himself, (iii) intentionally failed to
perform reasonably assigned duties, (iv) willfully violated any law, rule or
regulation (other than traffic violations or similar offenses) or any final
cease and desist order, or (v) materially breached this Agreement. No act, or
failure to act, on the Participant's part shall be considered "willful" unless
he has acted, or failed to act, with an absence of good faith and without a
reasonable belief that his action or failure to act was in the best interest of
the Company. Notwithstanding the foregoing, (i) the Participant shall not be
deemed to have been terminated for Cause unless there shall have been delivered
to the Participant a copy of a resolution duly adopted by the affirmative vote
of not less than a majority of the entire membership of the Board at a meeting
of the Board called and held for the purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with is counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
the Participant was guilty of conduct set forth above in the second sentence of
this Section and specifying the particulars thereof in detail, and (ii) in no
event will the Participant be subject to termination for Cause pursuant to
clause (v) above unless the Participant shall have failed to cure, correct or
prevent the alleged breach within thirty days after such resolution has been
delivered to the Participant.

          1.7          Early Retirement Date - "Early Retirement Date" shall
mean the first day of the month following the month in which a Participant
reaches age 60.




-3-

--------------------------------------------------------------------------------




          1.8          Mortality Assumptions - "Mortality Assumptions" shall
mean the life expectancy of a Participant, determined by applying Commissioners
Standard Ordinary Mortality Table 1980CSO.

          1.9          Normal Retirement Date - "Normal Retirement Date" shall
mean the first day of the month following the month in which a Participant
reaches age 65.

          1.10        Termination of Employment - "Termination of Employment"
shall mean the Participant's ceasing to be employed by the Company for any
reason whatsoever, voluntary or involuntary, including by reason of death or
disability.

          1.11        Vesting - For the purpose of this Agreement, vesting shall
accrue to the Participant on a pro rata annual basis commencing January 1, 1997.
The Participant shall earn 20 percent vesting for each complete year under the
Agreement. Regardless of the number of years completed by the Participant, upon
a Change in Control, the Participant shall become 100% vested in all benefits
under this Agreement.


SECTION 2
ELIGIBILITY

                    The Participant is eligible for the benefits provided herein
in accordance with the terms of this Agreement upon the execution hereof.

                    A Participant shall cease to be a Participant at Termination
of Employment. However, the employment of a Participant shall not be deemed to
be terminated by reason of an approved leave of absence granted in accordance
with uniform rules applied in a non-discriminatory manner.


SECTION 3
PAYMENT OF BENEFITS

          3.1          Benefits Upon Normal Retirement.

                    Upon a Participant's Termination of Employment on or after
the Normal Retirement Date, the Company shall pay to the Participant the sum of
$      (ii)       per year, payable in monthly installments of
$      (iii)       each, commencing on the first day of the month coincident
with or next following the date of Termination of Employment and continuing on
the first day of each month


-4-

--------------------------------------------------------------------------------


thereafter for a period of 15 years, but in any event until a minimum of 180
total monthly payments are made to the Participant or the Participant's
beneficiary per Section 3.6(b). At the sole discretion of the board of
directors, the initial benefit may be increased in subsequent years to offset
the effect of inflation.

          3.2          Benefits Upon Early Retirement.

                    Upon a Participant's Termination of Employment on or after
reaching the Early Retirement Date but prior to the Normal Retirement Date, the
Company shall pay to the Participant, monthly payments equal to the benefit
described in Schedule A, attached. Such payments shall commence on the first day
of the month coincident with or next following the date of Termination of
Employment and shall continue on the first day of each month thereafter for a
period of fifteen years, but in any event until a minimum of 180 total monthly
payments are made to the Participant or the Participant's Beneficiary per
Section 3.6(b).

                    The Participant may elect, on or before the earlier of a)
December 31 of the year prior to Termination of Employment; or b) 90 days prior
to Termination of Employment, to defer commencement of payment of the retirement
benefit to a date not later than the Normal Retirement Date. Such election shall
be in writing and submitted to the Company. If a Participant elects to defer
payment of the benefit until his Normal Retirement Date, the Company shall pay
to the Participant the normal retirement benefit described in Section 3.1 above.
If a Participant elects to defer payment of the benefit to a date prior to the
Normal Retirement Date, the Company shall pay to the Participant a benefit
calculated in accordance with the first sentence of this Section 3.2, but using
the date selected by the Participant for the commencement of this benefit as his
"Termination of Employment" date instead of his actual termination date.

          3.3          Benefits Upon Late Retirement.

                    Upon a Participant's Termination of Employment after the
Normal Retirement Date, the Company shall pay to the Participant the normal
retirement benefit described in Section 3.1 above, increased by .05 per year or
.00416 for each month that the Participant's Termination of Employment is
deferred beyond the Normal Retirement Date, in equal monthly installments
commencing on the first day of the month coincident with or next following the
date of Termination of Employment and continuing on the first day of each month
thereafter for the periods specified in Section 3.1.



-5-

--------------------------------------------------------------------------------




          3.4          Benefits Upon Disability.

                    Upon a Participant's Termination of Employment prior to the
Normal Retirement Date due to Disability, no separate provision is made for a
disability benefit under this Agreement. However, any such Participant shall be
considered, notwithstanding such Termination of Employment, to continue to be a
Participant while disabled and for so long as the disability continues prior to
reaching the Early Retirement Date, such Participant's beneficiary shall receive
the survivor's benefits described in Section 3.6(a). In the event the
Participant lives to the Early Retirement Date, the Participant shall be
entitled to receive the early retirement benefit described in Section 3.2.

          3.5          Other Terminations of Employment.

          (a)          Voluntary Termination of Employment Prior to the Early
Retirement Date or Discharge for Cause at any Time. Upon a Participant's
voluntary Termination of Employment prior to reaching the Early Retirement Date,
for reasons other than death or Disability, or upon the Participant's Discharge
for Cause at any time, the Company shall pay the vested benefit to the
Participant pursuant to Schedule A attached to this Agreement in the form of an
Aimmediate Lump Sum Benefit@, and the Participant shall have no further right to
receive any additional benefit hereunder.

          (b)          Involuntary Termination of Employment Prior to the Early
Retirement Date Other Than Because of Death, Disability or Discharge for Cause.
Upon a Participant's involuntary Termination of Employment prior to reaching the
Early Retirement Date, for reasons other than death, disability or discharge for
cause, the Participant shall become 100% vested and the Company shall pay to the
Participant as compensation for services rendered prior to such Termination of
Employment the "Immediate Lump Sum Benefit" as defined in Schedule A. For
purposes of this subsection 3.5(b), the Participant shall be deemed to have
incurred an Involuntary Termination of Employment covered by this subsection if
he quits employment as a result of the Company's significantly lessening either
his title, duties, responsibilities, compensation or altering his situs of
employment, without his consent. His compensation shall be deemed to be
significantly lessened if any cutback is imposed except as a part of an overall
cutback applied proportionately to all of the Company's management employees or
if the Participant fails to receive periodic increases substantially
proportionate to and coincident with the increase granted to management
employees.



-6-

--------------------------------------------------------------------------------




          (c)          Termination of Employment At or After A Change in
Ownership of Control. If a Participant incurs an involuntary Termination of
Employment prior to reaching the Early Retirement Date, for reasons other than
death, disability, or discharge for cause, but on or after the occurrence of a
Change in Control, or if in connection with such change in control, the
Participant's title, duties, responsibilities, or compensation is significantly
lessened or his situs of employment is changed, without his consent, the Company
shall immediately pay to the Participant an amount equal to the sum of a) 100%
of the Participant's gross annual salary for the twelve-month period prior to
Termination, and b) the AImmediate Lump Sum Benefit@ on Schedule A. For purposes
hereof, the standards set forth in subparagraph (b) above with respect to what
constitutes a significant lessening of compensation shall apply.

          3.6          Survivorship Benefits.

          (a)          Prior to Commencement of Normal or Early Retirement
Benefits. If a Participant dies while in the service of the Company or after a
Termination of Employment due to Disability and while Disabled or after a
Termination of Employment on or after the Early Retirement Date, but prior to
commencement of any benefit payments under this Agreement, the Company shall pay
to the Participant's beneficiary a survivor's benefit of 180 equal monthly
installments of $______ commencing on the first day of the month after the
Participant's death and continuing on the first day of each month thereafter
until all such payments are completed. In the event a beneficiary dies before
receiving all the survivor's benefit payments, the remaining payments shall be
paid to the legal representatives of the beneficiary's estate. Payment of the
survivor's benefit shall relieve the Company of the obligation to pay any other
benefit which the Participant would have otherwise received, under the terms of
this Agreement.

          (b)          After Commencement of Benefits. If a Participant dies
after any benefit payments have commenced, but prior to receiving all of the
scheduled minimum number of monthly payments, the company shall pay the
remaining monthly payment to the Participant's beneficiary. In the event a
beneficiary dies before receiving all of the remaining payments, the remaining
payments shall be paid to the legal representatives of the beneficiary's estate.



-7-

--------------------------------------------------------------------------------




          3.7          Recipients of Payments: Designation of Beneficiary.

                    All payments to be made by the Company shall be made to the
Participant, if living. In the event of a Participant's death prior to the
receipt of all benefit payments, all subsequent payments to be made under this
Agreement shall be to the beneficiary or beneficiaries of the Participant. The
Participant shall designate a beneficiary by filing a written notice of such
designation with the Company in such form as the Company may prescribe. The
Participant may revoke or modify said designation at any time by a further
written designation. The Participant's beneficiary designation shall be deemed
automatically revoked in the event of the death of the beneficiary, or if the
beneficiary is the Participant's spouse, in the event of dissolution of
marriage. If no designation shall be in effect at the time of any benefits
payable under this Agreement shall become due, the beneficiary shall be the
spouse of the Participant, or if no spouse is then living, the legal
representatives of the Participant's estate.

          3.8          Acceleration of Benefits.

                    At any time after the Participant or the Participant's
beneficiary becomes entitled to a payment of benefits under this Agreement, the
Participant, or the Participant's beneficiary, may elect to accelerate the
payment of benefits to the payment of a lump-sum payment. Such payment shall
equal ninety percent (90%) of the present value of the remaining payments
payable assuming a discount rate equal to the Crediting Rate, and in the case of
payments that are payable over the life of the Participant or the Participant's
beneficiary, assuming the Mortality Assumptions.


SECTION 4
ADDITIONAL CHANGE IN CONTROL PROVISIONS

          4.1          Application of Section.

                    If the Participant receives payments under this Agreement
that are contingent upon a Change in Control, as determined under Section 280G
of the Internal Revenue Code of 1986 (the "Code") and the regulations
thereunder, then the provisions of this Section 4 shall apply.



-8-

--------------------------------------------------------------------------------




          4.2          Limit on Payments.

                    If payments or benefits under this Agreement, after taking
into account all other payments or benefits to which the Participant is entitled
from the Company, are expected to result in an excise tax on the Participant or
the loss of certain tax deductions by the Company by reason of Code Section 280G
and 4999, then payments under this Agreement shall be reduced to an amount such
that all payments to the Participant from the Company, which are considered
contingent upon the Change in Control, shall not exceed 2.99 times the
Participant's Base Amount as defined in Code Section 280G.

          4.3          Determination by Experts.

                    If the Participant and the Company shall disagree as to
whether a payment under this Agreement could result in the loss of a deduction,
the matter shall be resolved by an opinion of [the Company's law firm], or if
[Company's law firm] is unable to provide such an opinion, counsel selected by
the Company, and agreed to by the Officer. Counsel's opinion need not be
unqualified. Counsel's opinion shall be based on determinations of the Base
Amount and Excess Parachute Payments, as such terms are defined by Section 280G
of the Code or its successor, by [Consulting Firm], or if [Consulting Firm] is
unable to make such determinations, a consulting firm chosen by the Company and
agreed to by the Officer. The Company shall pay the fees and expenses of such
counsel and consulting firm, and shall make available such information as may be
reasonably requested by such counsel and consulting firm to prepare the opinion.
If the maximum amount payable to the Officer pursuant to this Section cannot be
determined prior to the due date for such payment, the Company shall pay on the
due date the minimum amount which it in good faith determines to be payable, and
shall pay the remaining amount as soon as practicable after such remaining
amount is determined.

          4.4          Participant's Costs of Enforcement.

                    Following a Change in Control, the company shall pay all
expenses of the Participant, including but not limited to attorney fees incurred
in enforcing payments by the Company pursuant to this Agreement.



-9-

--------------------------------------------------------------------------------




SECTION 5
ADMINISTRATION AND INTERPRETATION OF THIS AGREEMENT

          The Board of Directors shall appoint an Administrative Committee
consisting of three (3) or more persons to administer and interpret this
Agreement. Interpretation by the Administrative Committee shall be final and
binding upon a Participant. The Administrative Committee may adopt rules and
regulations relating to this Agreement as it may deem necessary or advisable for
the administration thereof.


SECTION 6
CLAIMS PROCEDURE

          If the Participant or the Participant's beneficiary (hereinafter
referred to as a "Claimant") is denied all or a portion of an expected benefit
under this Plan for any reason, he or she may file a claim with the
Administrative Committee. The Administrative Committee shall notify the Claimant
within sixty (60) days of allowance or denial of the claim, unless the Claimant
receives written notice from the Administrative Committee prior to the end of
the sixty (60) day period stating that special circumstances requires an
extension of the time for decision. The notice of the Administrative Committee's
decision shall be in writing, sent by mail to Claimant's last known address,
and, if a denial of the claim, must contain the following information:

 

(a)

the specific reasons for the denial;

       

(b)

specific reference to pertinent provisions of the Plan on which the denial is
based; and

       

(c)

if applicable, a description of any additional information or material necessary
to perfect the claim, an explanation of why such information or material is
necessary, and an explanation of the claims review procedure.





-10-

--------------------------------------------------------------------------------




SECTION 7
REVIEW PROCEDURE

          7.1          A Claimant is entitled to request a review of any denial
of his claim by the Administrative Committee. The request for review must be
submitted in writing within a sixty (60) day period, the claim will be deemed to
be conclusively denied. The Claimant or his representative shall be entitled to
review all pertinent documents, and to submit issues and comments orally and in
writing.

          7.2          If the request for review by a Claimant concerns the
interpretation and application of the provisions of the Agreement and the
Company's obligations, then the review shall be conducted by a separate
committee consisting of three persons designated or appointed by the
Administrative Committee. The separate committee shall afford the Claimant a
hearing and the opportunity to review all pertinent documents and submit issues
and comments orally and in writing and shall render a review decision in
writing, all within sixty (60) days after receipt of a request for a review,
provided that, in special circumstances (such as the necessity of holding a
hearing) the committee may extend the time for decision by not more than sixty
(60) days upon written notice to the Claimant. The Claimant shall receive
written notice of the separate committee's review decision, together with
specific reasons for the decision and reference to the pertinent provisions of
this Agreement.


SECTION 8
LIFE INSURANCE AND FUNDING

          The Company in its discretion may apply for and procure as owner and
for its own benefit, insurance on the life of the Participant, in such amounts
and in such forms as the Company may choose. The Participant shall have no
interest whatsoever in any such policy or policies, but at the request of the
Company he shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

          The rights of the Participant, or his beneficiary, or estate, to
benefits under the Plan shall be solely those of an unsecured creditor of the
Company. Any insurance policy or other assets acquired by or held by the Company
in connection with the liabilities assumed by it pursuant to the Plan shall


-11-

--------------------------------------------------------------------------------


not be deemed to be held under any trust for the benefit of the Participant, his
beneficiary, or his estate, or to be security for the performance of the
obligations of the Company but shall be, in remain, a general, unpledged, and
unrestricted asset of the Company.

          If this Agreement is funded through insurance on the life of the
Participant, then in the event of such Participant's death during the first two
(2) years after the effective date of this Agreement, and if such Participant's
death was a result of suicide or if such Participant made any material
misstatement or failed to make a material disclosure of information in any
documentation which the Participant is requested to complete in connection with
this Agreement, then no death benefits under the terms of this Agreement will be
payable, unless and to the extent that the Board of Directors of Company, in
their absolute discretion, may otherwise determine.


SECTION 9
ASSIGNMENT OF BENEFITS

          Neither the Participant nor any other beneficiary under the Plan shall
have any right to assign the right to receive any benefits hereunder, and in the
event of any attempted assignment or transfer, the Company shall have no further
liability hereunder.


SECTION 10
EMPLOYMENT NOT GUARANTEED BY AGREEMENT

          Neither this Agreement nor any action taken hereunder shall be
construed as giving the Participant the right to be retained as an Executive
Employee or as an employee of the Company for any period.


SECTION 11
TAXES

          The Company shall deduct from all payments made hereunder all
applicable federal or state taxes required by law to be withheld from such
payments. In the event that the Company determines that benefits under the Plan
are subject to FICA currently, the Company shall withhold the Participant's
portion of FICA from such other amounts payable to the Participant as the
Company deems appropriate.



-12-

--------------------------------------------------------------------------------




SECTION 12
AMENDMENT AND TERMINATION

          The Board of Directors may, at any time, amend or terminate this
Agreement, provided that the Board may not reduce or modify any benefit in pay
status to the Participant or beneficiary hereunder or any benefit that would
become payable hereunder if the Participant was involuntarily terminated under
Section 3.5(b) hereof on the day prior to such action by the Board, without the
prior written consent of the Participant.


SECTION 13
CONSTRUCTION

          This Agreement shall be construed according to the laws of the State
of Michigan.


SECTION 14
FORM OF COMMUNICATION

          Any election, application, claim, notice or other communication
required or permitted to be made by the Participant to the Company shall be made
in writing and in such form as the Company shall prescribe. Such communication
shall be effective upon mailing, if sent by first-class mail, postage prepaid,
and addressed to the Company's office at 6 Main Street, Kent City, Michigan
49330.


SECTION 15
CAPTIONS

          The captions at the head of a section or a paragraph of this Agreement
are designed for convenience of reference only and are not to be resorted to for
the purpose of interpreting any provision of this Agreement.




-13-

--------------------------------------------------------------------------------




SECTION 16
SEVERABILITY

          The invalidity of any portion of this Agreement shall not invalidate
the remainder thereof, and said remainder shall continue in full force and
effect.


SECTION 17
BINDING EFFECT

          This Agreement shall be binding upon and shall inure to the benefit of
the Company and the Participant, and each of their successors, heirs, personal
representatives and permitted assigns. No sale of substantially all of the
Company's assets shall be made without the buyer expressly assuming the
obligation of this Agreement. The Company further agrees that it will not be a
party to any merger, consolidation or reorganization unless and until its
obligations hereunder are expressly assumed by the successor or successors.


          IN WITNESS WHEREOF, this Agreement has been executed by the parties as
of the date first set forth above.


 

By:

 

--------------------------------------------------------------------------------

       

Its:

 

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------











-14-

--------------------------------------------------------------------------------




BENEFICIARY DESIGNATION NOTICE

VALLEY RIDGE BANK



To the Plan Administrator of ______________________ Executive Salary
Continuation Agreement:

Pursuant to the Provisions of my Executive Salary Continuation Agreement with
____________ ______________ permitting the designation of a beneficiary or
beneficiaries by the participant, I hereby designate the following persons and
entities as primary and secondary beneficiaries of any benefit under said
Agreement payable by reason of my death.


Primary Beneficiary:

   

Name

Address

Relationship

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Secondary (Contingent) Beneficiary:

 

Name

Address

Relationship

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ALL PRIOR DESIGNATIONS, IF ANY, OF BENEFICIARIES AND SECONDARY BENEFICIARIES ARE
HEREBY REVOKED.

The Plan Administrator shall pay all sums payable under this Agreement by reason
of my death to the Primary Beneficiary, if he or she survives me, and if no
Primary Beneficiary shall survive me, then to the Secondary Beneficiary, and if
no named beneficiary survives me, then the Plan Administrator shall pay all
amounts in accordance with the terms of the Executive Salary Continuation
Agreement. In the event that a named beneficiary survives me and dies prior to
receiving the entire benefit payable under said Agreement, then and in that
event, the remaining unpaid benefit, payable according to the terms of the
Agreement, shall be payable to the personal representatives of the estate of
said deceased beneficiary, who survives me, but die prior to receiving the total
benefit.


   

--------------------------------------------------------------------------------

Date of Designation

 

Signature of Executive






-15-

--------------------------------------------------------------------------------